Citation Nr: 0637340	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  98-06 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
prostatitis, prior to June 30, 2005.

2.  Entitlement to a rating in excess of 30 percent for 
prostatitis, since June 30, 2005.

3.  Entitlement to service connection for discogenic disease 
of the lumbosacral spine.



ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1945 to December 
1946, from August 1950 to August 1956, and from October 1956 
to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In April 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  Prior to June 30, 2005, the veteran's prostatitis was 
manifested by recurrent urinary tract infections secondary to 
obstruction, without evidence of intermittent or continuous 
catheterization.  

2.  Since June 30, 2005, the veteran's prostatitis is 
manifested by the need for continuous catheterization.

3.  The evidence is in equipoise as to whether the veteran's 
degenerative changes of the lumbosacral spine are related 
secondarily to his service-connected back disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
prostatitis are not met prior to June 30, 2005.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 
7527 (2006).

2.  The criteria for a rating in excess of 30 percent for 
prostatitis are not met after June 30, 2005.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 
7527 (2006).

3.  Giving the benefit of the doubt to the veteran, his 
osteoarthritis of the lumbosacral spine with bulging discs is 
proximately due to, or the result of, his service-connected 
chronic low back strain.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2006, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for an increased rating and service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claims.  In March 
2006, the AOJ has also provided notice with respect to the 
initial disability rating and effective date elements of the 
service connection claim.  Although these notices were 
delivered after the initial denial of the claims, the veteran 
did notify VA in April 2006 that he had nothing further to 
submit.  The AOJ then readjudicated both claims based on all 
the evidence in July and August 2006.  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.
Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

The veteran's service-connected prostatitis is rated 10 
percent prior to June 30, 2005, and 30 percent thereafter, 
under 38 C.F.R. §§ 4.115a, 4.115b, DC 7527 (2006).  
Specifically, DC 7527 directs that the disability be rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  In this case, the veteran experiences both 
types of symptoms equally; thus, both will be considered.

The criteria for voiding dysfunction rates particular 
conditions as urine leakage, frequency, or obstructed 
voiding.  In this case, the evidence does not support urine 
leakage, and only minimally supports frequency.  See VA 
examinations in December 1996, June 2002, and February 2006.  
Instead, the veteran's primary dysfunction is obstructed 
voiding.

For an evaluation based on obstructed voiding, the sole 
higher rating is a 30 percent evaluation, which is warranted 
for urinary retention requiring intermittent or continuous 
catheterization.

Prior to June 30, 2005, the evidence does not show that the 
veteran required intermittent or continuous catheterization.  
VA examination in December 1996 confirmed that the veteran 
had diminished flow and some pain on urination, but makes no 
mention of needing a catheter.  The veteran reported on his 
June 2002 VA exam that if he does not take his prescribed 
medication, he has urinary retention and can hardly void.  
However, the use of catheters was not reported. 

Outpatient clinical records dated from April 2003 to May 2005 
do not contradict these findings.  They are silent for the 
use of catheters until June 30, 2005.  At that time, however, 
more frequent retention was noted, and catheterization was 
taking place.  Thus, the 30 percent rating from June 30, 2005 
is appropriate, though not before that date.

Regarding the criteria for urinary tract infections, the sole 
higher rating is for infection that is recurrent and 
symptomatic, requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  Those symptoms warrant an evaluation 
of 30 percent.  

Examination in December 1996 yielded diagnoses of benign 
prostatic hyperplasia and recurrent urinary tract infections, 
but did not state which disorder was responsible for the 
veteran's symptoms.  Urinalysis from that time period is not 
of record.  In June 2002, urinalysis confirmed a urinary 
tract infection.  However, the available outpatient clinical 
records do not note drainage or continuous intensive 
management until June 2005.  Nor are hospitalizations noted.  
Therefore, although the veteran had an infection at that 
time, the requisite evidence to grant the higher rating is 
not of record.  The 30 percent rating is not appropriate 
prior to June 2005.  Also, because the maximum rating 
allowable under the governing regulations for the veteran's 
particular genitourinary disability has been assigned after 
June 2005, further analysis is unnecessary.  The veteran's 
disability ratings stand.

Service Connection

The veteran contends that the degenerative changes in his 
lumbosacral spine are directly related to his service-
connected chronic low back strain.  The most recent VA 
examination confirms a diagnosis of osteoarthritis of the 
lumbosacral spine with bulging discs.  Service connection may 
be granted secondarily for disability that is proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  With regard to the matter of 
establishing service connection for a disability on a 
secondary basis, the United States Court of Appeals for 
Veterans Claims (Court) has held that there must be evidence 
sufficient to show that a current disability exists and that 
the current disability was either caused by or aggravated by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

Two competent medical opinions are of record that differ on 
the relationship between the veteran's degenerative changes 
and his chronic back strain.  In May 1991, a private 
physician examined the veteran and reviewed his medical 
records.  It was his clinical opinion that the veteran's 
then-current lumbosacral conditions of herniated lumbar disc 
and degenerated disc with spur formation and root compression 
were developed secondary to his service-connected chronic 
back disability.  

In January 1994, however, a VA physician opined that the 
veteran's discogenic disease and low back pain were not 
related to his service-connected condition, but instead to 
mild osteoarthritis.  This examiner also noted the veteran's 
bulging discs in the lumbosacral spine, but failed to discuss 
what relationship, if any, there was to his service-connected 
disability.  

Applying the relevant law and regulations to the facts in 
this case, the Board regards the opinions of the two 
examiners as sufficient to place the evidence in equipoise as 
to whether the veteran's degenerative changes are proximately 
due to, or the result of, his service-connected chronic low 
back strain.  Under the circumstances, giving the benefit of 
the doubt to the veteran, the Board concludes that service 
connection is warranted.









	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 10 percent for 
prostatitis, prior to June 30, 2005, is denied.

Entitlement to a rating in excess of 30 percent for 
prostatitis, since June 30, 2005, is denied.

Entitlement to service connection for osteoarthritis of the 
lumbosacral spine with bulging discs is granted.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


